Luke, J.,
dissenting. I do not agree to the judgment in this case, because, where a principal lists property for sale with several brokers (and with no one of them exclusively), and a sale to the alleged customer of one of them is actually closed by another, the broker -claiming to have effected the sale, in order to recover his commissions for so doing, must show not only that during his agency he was the procuring cause of the sale, but also that the principal in some way showed bad faith towards him in the transaction. *221Doonan v. Ives, 73 Ga. 295; Gresham v. Connolly, 114 Ga. 906; (41 S. E. 42); Floyd v. Boyd, 16 Ga. App. 43, 48 (84 S. E. 494). In this case it appears that the principal had no knowledge whatever of the agent’s negotiations with his prospective customer until after it had entered into a building contract through another agent to sell the place to that customer. No bad faith is shown on the part of the principal; and it follows, in my opinion, that the verdict in favor of the plaintiff was without evidence to sustain it, and that the judge erred in overruling the general grounds of the motion for a new trial.